

115 HR 6684 IH: To amend title 10, United States Code, to require the Secretary of Defense to consider the existence of qualified training programs of contractors in the award of certain contracts.
U.S. House of Representatives
2018-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6684IN THE HOUSE OF REPRESENTATIVESAugust 28, 2018Mr. Brown of Maryland (for himself, Ms. Clarke of New York, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require the Secretary of Defense to consider the existence of qualified training programs of contractors in the award of certain contracts. 
1.Consideration of defense contractors with qualified training programs 
(a) Consideration of contractors with qualified training programs 
(1)In generalChapter 141 of title 10, United States Code, is amended by inserting after section 2409 the following new section:   2409a.Consideration of contractors with qualified training programs (a)ConsiderationThe Secretary of Defense shall, to the maximum practicable, consider the existence of qualified training programs of contractors by requiring a contracting officer, in the evaluation of offers for any contract in an amount greater than $25,000,000— 
(1)to consider the existence of a qualified training program of an offeror as a factor in the evaluation; (2)to give consideration to an offeror that provides comprehensive training and education programs to develop its workforce, consistent with needs of the Department of Defense; and 
(3)in the consideration of past performance of an incumbent contractor, to consider the manner in which the incumbent contractor is educating, investing, and retaining the contractor’s workforce. (b)IncentivesThe Secretary of Defense shall develop workforce development investment incentives for contractors.  
(c)Qualified training program definedThe term qualified training program means any of the following: (1)A program eligible to receive funds under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.). 
(2)A program eligible to receive funds under the Carl D. Perkins Career and Technical Education Act of 2006 (21 U.S.C. 2301 et seq.). (3)A program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). 
(4)Any other Federal program determined to be a qualified training program for purposes of this section by the Secretary of Defense.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2409 the following new item: 
 
 
2409a. Consideration of contractors with qualified training programs.. 
(b)ApplicabilityThis Act and the amendments made by this Act apply with respect to contracts awarded on or after the date that is 180 days after the date of the enactment of this Act. 